DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The present United States Patent Application does not contain drawings filing in the United States.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to claim 10, the present claim language discloses “Method for determining an optimized spatial arrangement of sound broadcasting devices for a stage in order to replace a stereo arrangement”.  From the present claim language it is not clear how the method is “replacing” a stereo arrangement.  The claimed method does not disclose a “replacing” step of any element within the spatial arrangement.  Due to the lack of clarity of the present claim language, claim 10 is regarded as indefinite. 
Claim 11 is rejected under 35 USC 112(b) as dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engebretson et al (US 7298860 B2).

With respect to claim 1, Engebretson discloses a spatial arrangement of sound broadcasting devices for a stage, the spatial arrangement being capable of broadcasting a spatialized sound signal, the spatialized sound signal comprising N mutually distinct audio signals, N being an integer strictly greater than 3, the spatial arrangement comprising a set of N sound broadcasting devices predominantly distributed over the entire width of the stage, each sound broadcasting device receiving an audio signal, the sound broadcasting devices being capable of amplifying and broadcasting the audio signals, characterized in that each sound broadcasting device is specifically capable of reproducing and preserving the characteristics of the audio signal received in particular the sound frequency bands, and the sound intensity of the frequency bands of the audio signal (Engebretson discloses a set of broadcasting devices #102 distributed across a width of a stage, see fig.1; wherein each line array #100 comprises at least N>3 number of broadcasting devices #102,202, see figs.1+2 col.4 ln.17-45. It is an inherent feature of loudspeaker systems, such as the loudspeaker system of Engebretson, to supply an audio signal to each loudspeaker of the system for audio sound production, therefore the N>3 number of broadcasting devices #102, 202 would receive N>3 number of “mutually distinct” audio signals.  The term “mutually distinct” is sufficiently broad as to interpret any signal on different conductive paths, i.e. paths to each device #102,103 as “mutually distinct”. Additionally it is an inherent feature of loudspeakers to generate an amplified version of an input audio signal, therefor each broadcasting device #102,202 of Engebretson amplifies and broadcasts the audio signal supplied to the device, including the frequency characteristics of the supplied audio signal). 

With respect to claim 2, Engebretson discloses the spatial arrangement according to claim 1 wherein the sound broadcasting devices are at least of two different types (A, B) due to the acoustic features thereof, and in that it is defined at least one central area on the stage, and at least two lateral areas, the central area  comprising at least two sound broadcasting devices according to a first type (A) and each of the lateral areas comprising at least one sound broadcasting device according to a second type (B) (col.4 ln.17-29, a first suspended type (A) is located in the central area of the stage and a second ground type (B) is stacked on the lateral sides of the stage, See fig.1; wherein the number of center devices is less than or equal to 2M/X and the number of lateral devices is equal to N-X).

With respect to claim 3, Engebretson discloses the spatial arrangement according to claim 2 wherein the sound broadcasting devices are globally aligned with the edge of the stage and located above the stage (see: fig.1, col.4 ln.17-29).

With respect to claim 4, Engebretson discloses the spatial arrangement according to claim 3 wherein the spatial arrangement further comprises a third type (C) of sound broadcasting devices, said third type (C) of sound broadcasting devices being capable of broadcasting the basses and infra-basses of the sounds transmitted by the As shown in figure 8, each broadcasting device #102,202,302 comprises two low frequency drivers #800, therefor each line array #100 comprises a set of low frequency drivers at the left, right and central parts of the stage, col.7 ln.34-49).

With respect to claim 5, Engebretson discloses the spatial arrangement according to claim 4 wherein the broadcasting devices of the third type (C) are located in the central area (As shown in figure 8, each broadcasting device #102,202,302 comprises two low frequency drivers #800, therefor each line array #100 comprises a set of low frequency drivers at the left, right and central parts of the stage, col.7 ln.34-49).

With respect to claim 6, Engebretson discloses the spatial arrangement according to claim 2 comprising X sound broadcasting devices of the first type (A) in the central area comprising a quantity less than or equal to 2M/X loudspeaker enclosures, X being an integer greater than or equal to 2, in the aim of replacing a stereo arrangement comprising a first vertical stack of M loudspeaker enclosures to the left of the stage and a second vertical stack M loudspeaker enclosures to the right of the stage identical to the first stack, M being an integer greater than or equal to 1 (Engebretson discloses a first and second identical stack #100 of M loudspeaker enclosures #102 on the right and left of a stage, col.4 ln.17-29, a first suspended type (A) is located in the central area of the stage and a second ground type (B) is stacked on the lateral sides of the stage, See fig.1; wherein the number of center devices is less than or equal to 2M/X and the number of lateral devices is equal to N-X).

With respect to claim 7, Engebretson discloses the spatial arrangement according to claim 4 comprising X sound broadcasting devices of the first type (A) in the central area comprising a quantity less than or equal to 2M/X loudspeaker enclosures, X being an integer greater than or equal to 2, as well as a number less than or equal to 2Y of sub-bass loudspeaker enclosures in order to constitute the sound broadcasting devices of the third type (C) in the aim of replacing a stereo arrangement comprising a first vertical stack of M loudspeaker enclosures to the left of the stage and, a second vertical stack of M loudspeaker enclosures to the right of the stage identical to the first stack and two identical sets each comprising Y sub-bass loudspeaker enclosures, one of the sets being arranged to the left of the stage and the other set to the right, M and Y being two integers greater than or equal to 1 (col.4 ln.17-29, a first suspended type (A) is located in the central area of the stage and a second ground type (B) is stacked on the lateral sides of the stage, See fig.1; wherein the number of center devices is less than or equal to 2M/X; As shown in figure 8, each broadcasting device #102,202,302 comprises two low frequency drivers #800, therefor each line array #100 comprises a set of low frequency drivers at the left, right and central parts of the stage, wherein the number of low frequency drivers is less than or equal to 2Y, col.7 ln.34-49)

With respect to claim 8, Engebretson discloses the spatial arrangement according to claim 2 wherein the sound broadcasting devices of the second type (B) col.7 ln.34-49; each broadcasting device comprises four mid-frequency range drivers #810, wherein a sound output power would be equal or same in the mid-bands between the broadcasting devices).

With respect to claim 9, Engebretson discloses the spatial arrangement according to claim 2 wherein the sound broadcasting devices of the second type (B) deliver an intrinsic maximum sound power less than or equal to at least 2 dB in relation to same of the sound broadcasting devices of the first type (A) in the band of low frequencies (As shown in figure 8, each broadcasting device #102,202,302 comprises two low frequency drivers #800; wherein a sound output power would be equal or same in the low-bands between the broadcasting devices).

With respect to claim 10, Engebretson discloses a method for determining an optimized spatial arrangement of sound broadcasting devices for a stage in order to replace a stereo arrangement,
the stereo arrangement comprising a first vertical stack of M loudspeaker enclosures to the left of the stage and a second vertical stack of M loudspeaker enclosures to the right of the stage identical to the first stack, M being an integer greater than or equal to 1 (Engebretson discloses a first and second identical stack #100 of M loudspeaker enclosures #102 on the right and left of a stage, col.4 ln.17-29), 
Engebretson discloses an optimized spatial arrangement comprising N sound broadcasting devices, see fig.1 line array #100 in the center of the stage comprises a plurality of broadcasting devices #102; wherein the line array  #100 comprises at least N>3 number of broadcasting devices #102,202, see figs.1+2 col.4 ln.17-45. It is an inherent feature of loudspeaker systems, such as the loudspeaker system of Engebretson, to supply an upstream audio signal to each loudspeaker of the system for audio sound production, therefore the N>3 number of broadcasting devices #102, 202 would receive N>3 number of “mutually distinct” audio signals.  The term “mutually distinct” is sufficiently broad as to interpret any signal on different conductive paths, i.e. paths to each device #102,103 as “mutually distinct”. Additionally it is an inherent feature of loudspeakers to generate an amplified version of an input audio signal, therefor each broadcasting device #102,202 of Engebretson amplifies and broadcasts the audio signal supplied to the device, including the frequency characteristics of the supplied audio signal.), 
the method comprising:
 - a step of selection wherein the sound broadcasting devices are selected so as to have at least two different types (A, B) due to the acoustic features thereof; 

 - a step of installation of the sound broadcasting devices wherein a number X of sound broadcasting devices of the first type (A) are arranged in the central area comprising a quantity less than or equal to 2M/X loudspeaker enclosures, X being an integer greater than or equal to 2, and a number N-X of sound broadcasting devices of the second type (B) are arranged in the lateral areas (col.4 ln.17-29, a first suspended type (A) is located in the central area of the stage and a second ground type (B) is stacked on the lateral sides of the stage, See fig.1; wherein the number of center devices is less than or equal to 2M/X and the number of lateral devices is equal to N-X).

With respect to claim 11, Engebretson discloses the method according to claim 10, wherein: when the stereo arrangement also comprises two identical sets each comprising Y sub-bass loudspeaker enclosures, one of the sets being arranged to the left of the stage and the other set to the right, Y being an integer greater than or equal to 1, - during the step of selection, the sound broadcasting devices are selected so as to also have a third type (C) different from the first and from the second type (A, B) due to the acoustic features thereof; and - during the step of installation of the sound broadcasting devices, a number less than or equal to 2Y of sub-bass loudspeaker enclosures in order to constitute the sound broadcasting devices of the third type (C) are arranged in the central area (As shown in figure 8, each broadcasting device #102,202,302 comprises two low frequency drivers #800, therefor each line array #100 comprises a set of low frequency drivers at the left, right and central parts of the stage, col.7 ln.34-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spillmann et al (US 10375468 B2) discloses rigging systems for speakers. 
Di Censo et al (US 10261519 B2) discloses techniques for arranging stage elements on a stage. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654